On Rehearing,
His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
A reconsideration of this case leads us to the conclusion that there was no error therein.
On the contrary, our conclusions are only strengthened .by a reading of Section 3 of Act 140 of 1890, identical with Section 67 of Act 170 of 1898, which is as follows:
‘ That no assessment or tax sale shall be set aside or annulled for any error in description or measurement of the property assessed, in the name of the owner, provided the property assessed or sold can be reasonably identified.”
*28Opinion and decree, November 8th, 1915.
Writ denied, December 14th, 1915.
For original opinion see Book XII, folio 415.
We have no donbt whatever about the identity of the property assessed and sold, or intended to be assessed and sold, (Sec. 4 of Act 140 of 1890) and the same was ■assessed “in the name of the owner.” .
It is therefore ordered that our former decree be reinstated and made the final judgment of the Court.